Citation Nr: 1827822	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-36 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for pulmonary sarcoidosis.

2.  Entitlement to a compensable initial disability rating for scar, left lower extremity.  

3.  Whether the Veteran's son, C.G.Y. became permanently incapable of self-support prior to him attaining the age of 18.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 through April 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2010 and May 2015 by a Department of Veterans Affairs (VA) Regional Office (RO).

The issue of the Veteran's entitlement to service connection for sarcoidosis was adjudicated by the RO as a petition to reopen the Veteran's claim.  By way of history, the record shows that the Veteran filed his original claim for service connection for sarcoidosis in May 2004 and that the original claim was denied in a May 2005 rating decision.  The Veteran subsequently filed the August 2009 petition to reopen his claim that has given rise to this appeal.

The record shows that the Veteran's service department records were added to the claims file after the RO's adjudication of the Veteran's original claim.  If at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, then VA will reconsider the claim, notwithstanding the regulations concerning reopening claims under 38 C.F.R. § 3.156 (a).  38 C.F.R. § 3.156(c) (2017).  Given that the Veteran's service department records were not associated with the record at the time of the RO's May 2005 denial, and because such evidence is relevant to the issue concerning the Veteran's sarcoidosis, the Board will reconsider the original claim.  Accordingly, analysis as to whether new and material evidence was received to reopen the Veteran's claim is unnecessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

A letter from the Social Security Administration (SSA), added to the file in March 2015, shows that SSA has determined that the Veteran has been disabled due to a combination of sarcoidosis and psychiatric disorders.  The letter also mentions that the Veteran's current psoriasis, although it is unclear from the letter as to whether SSA determined that the Veteran's psoriasis was impacting his ability to work.  Also, a September 2010 SSA letter expresses that the Veteran's son, C.G.Y. has been receiving SSA benefits based on his disability due to residuals associated with a stroke that occurred when he was 17 years of age.

Social security records for both the Veteran and for C.G.Y. are likely to contain additional evidence and information that are relevant to the issues on appeal.  As such, VA must undertake efforts to obtain those records.  38 C.F.R. § 3.159(c)(4) (2017); see also, Baker v. West, 11 Vet. App. 163, 139 (1998) (holding that VA's duty to assist includes obtaining SSA records); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying that VA's duty to obtain social security records applies only to records relevant to a Veteran's present claim).

In relation to the issue concerning the Veteran's entitlement to a higher disability rating for scarring on his left lower extremity specifically, the record shows that the Veteran was afforded a VA examination in May 2015.  At that time, the areas of hyperpigmented skin on the Veteran's left lower extremity were observed as being neither painful nor unstable and involving an area that measured 80 centimeters by 10 centimeters (800 square centimeters).

In a September 2015 statement, the Veteran asserts that the May 2015 VA examination was conducted improperly because the examiner did not measure the areas of hyperpigmented skin, but rather, estimated the size of the area involved by eye.  In conjunction with the same, a September 2015 letter from his private physician, Dr. A.R.E. states that the measured area of hyperpigmented skin on the Veteran's left lower extremity covered a total area of 150 square inches.  In an August 2016 letter, Dr. A.R.E. reports also that the Veteran was complaining of pain which she diagnosed as a reflex sympathetic dystrophy syndrome.

Given the large discrepancy between the areas of hyperpigmented skin reported in the May 2015 VA examination and Dr. A.R.E.'s September 2015 letter, the evidence does appear to support the Veteran's contention.  At the least, the discrepancy reported in the records combined with more recent notations of pain appear to suggest that the areas of hyperpigmentation on the Veteran's left lower extremity has worsened since the May 2015 examination.  Based on the same, the Veteran should be afforded a new VA skin examination of the hyperpigmentation on the Veteran's left lower extremity.  38 C.F.R. § 3.159 (c)(4) (2017).

Also, the Veteran should be asked to identify any other private and/or VA treatment providers who have rendered treatment for his service-connected disabilities since February 2015, the date of the most recent VA treatment record in the file.  VA must then make efforts to obtain the records for the treatment identified by the Veteran.  38 C.F.R. § 3.159 (2017).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked whether he has additional evidence pertaining to the claims on appeal, and if so, he should be provided assistance in obtaining it.  Relevant VA treatment records dated from February 2015 through the present should be associated with the record.  If such records are not available, the record should be so documented.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Obtain the Veteran's social security records.  If such records are not available, the record should be so documented.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  Obtain the social security records for the Veteran's son, C.G.Y.  If such records are not available, the record should be so documented.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

4.  After the foregoing development has been completed, the Veteran should be afforded a VA examination to identify the current severity of the symptoms and manifestations associated with the areas of hyperpigmentation on the Veteran's left lower extremity.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that the record was reviewed.

All necessary tests and studies should be conducted.  The examiner should state all associated manifestations, symptoms, and residuals, and discuss their impact on the Veteran's general functioning, daily activities, and occupational functioning.  The examiner should also provide an opinions as to whether he or she concurs with the findings, diagnoses, and opinions expressed in the August 2016 letter from Dr. A.R.E.

The examiner's opinions must be accompanied by a complete and detailed rationale with reference to supporting evidence in the record and supporting medical principles.  If the examiner is unable to reach the opinions being sought without resort to speculation, he or she should explain the reasons for that inability and comment on whether further tests, evidence, or information would be useful in rendering the opinion being sought.
 
5.  After completion of the above development, the issues on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




